PER CURIAM.
We have for review Brown v. State, 753 So.2d 760 (Fla. 4th DCA 2000), wherein the Fourth District Court of Appeal certified conflict with the Second District’s decision in Thompson v. State, 708 So.2d 315 (Fla. 2d DCA 1998), approved, 750 So.2d 643 (Fla.1999), on the issue of standing to challenge chapter 95-182, Laws of Florida, as violative of the single subject rule eon-*444tained in article III, section 6 of the Florida Constitution. We have jurisdiction. See Art. V, § 3(b)(4), Fla. Const.
Pursuant to our decision in Salters v. State, 758 So.2d 667 (Fla.2000), and the State’s confession of error, we quash the decision below to the extent that it is inconsistent with Salters, and remand for resentencing in accordance with the valid laws in effect on the date of the offense.
It is so ordered.
SHAW, HARDING, ANSTEAD, PARIENTE, LEWIS and QUINCE, JJ., concur.
WELLS, C.J., concurs in result only.